97 F.3d 1445
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Norman E. DICKINSON, Plaintiff, Appellant,v.Wesley RIDLON, et al., Defendants, Appellees.
No. 96-1693.
United States Court of Appeals, First Circuit.
Oct. 10, 1996.

Norman E. Dickinson on brief pro se.
Monaghan, Leahy, Hochadel, & Libby, William R. Fisher, and Ivy L. Frignoca on brief for appellees.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge and SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
The magistrate-judge's denial of appellant's motion to postpone the final pretrial conference was tantamount to an order to appear at that conference.  Appellant thereafter was not justified in failing to appear regardless whether appellant subjectively felt prepared for the conference or not.  In these circumstances, the court did not abuse its discretion when appellant failed to attend the April 8, 1996 conference.  That appellant was not expressly advised that failure to appear could result in dismissal does not require a different result.  Any belief on appellant's part that he could flout the scheduling order in the manner he did was completely unjustified.


2
Affirmed. Loc.  R. 27.1.